DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 10/01/2020 in response to the Non-Final Rejection mailed on 07/08/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
	Applicant’s remarks filed on 10/01/2020 in response to the Non-Final Rejection mailed on 07/08/2020 have been fully considered and are deemed persuasive to overcome the prior rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
	The IDS filed on 10/01/2020 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Withdrawn Claim Rejections - 35 USC § 112(a), or First Paragraph
	The written description rejection of claims 35-38 and 42-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below.
	The scope of enablement rejection of claims 35-38 and 42-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below.
Terminal Disclaimer
The terminal disclaimer filed on 02/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,196,446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment to the Claims
	An examiner's amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CF 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Dr. Andrew Baraniak, Reg. No. 65,945 on 02/24/2021.
	Please replace the claim set filed on 10/01/2020 with the following re-written claim set.
1-34.  (Cancelled)

35.  (Currently Amended) An engineered fibronectin type III (FN3) domain peptide comprising an amino acid residue substituted with a cysteine residue at an amino acid position selected from the group consisting of residues 6, 8, 10, 14, 15, 20, 45, 48, 53, 54, 59, 64, and 88 of the FN3 domain, wherein the amino acid positions of the residues of the FN3 domain correspond to the amino acid positions of SEQ ID NO: 1, and wherein the FN3 domain peptide comprises a peptide having at least 87% identity to a peptide comprising the amino acid sequence of SEQ ID NO: 27.

36.  (Currently Amended) The engineered FN3 domain peptide of claim 35, further comprising a half-life extending moiety.

37.  (Currently Amended) The engineered FN3 domain peptide of claim 36, wherein the half-life extending moiety is an albumin binding molecule, a polyethylene glycol (PEG), or at least a portion of an Fc region of an immunoglobulin.

of claim 35, wherein the engineered FN3 domain peptide has an amino acid sequence selected from the group consisting of the amino acid sequence of SEQ ID NO: 189, SEQ ID NO: 227, SEQ ID NO: 190, SEQ ID NO: 228, SEQ ID NO: 192, SEQ ID NO: 230, SEQ ID NO: 193, SEQ ID NO: 231, SEQ ID NO: 195, SEQ ID NO: 233, SEQ ID NO: 201, SEQ ID NO: 239, SEQ ID NO: 203, SEQ ID NO: 241, SEQ ID NO: 205, SEQ ID NO: 243, SEQ ID NO: 206, SEQ ID NO: 244, SEQ ID NO: 209, and SEQ ID NO: 247.

39-41. (Cancelled)

42.  (Currently Amended) An engineered fibronectin type III (FN3) domain peptide comprising an amino acid residue substituted with a cysteine residue at an amino acid position selected from the group consisting of residues 11, 16, 30, 34, 38, 40, 41, 47, 60, 62, 70, 83, 84, and 85 of the FN3 domain, wherein the amino acid positions of the residues of the FN3 domain correspond to the amino acid positions of SEQ ID NO: 1, and wherein the FN3 domain peptide comprises a peptide having at least 87% identity to a peptide comprising the amino acid sequence of SEQ ID NO: 27.

43.  (Currently Amended) The engineered FN3 domain peptide of claim 42, further comprising a half-life extending moiety.

44.  (Currently Amended) The engineered FN3 domain peptide of claim 43, wherein the half-life extending moiety is an albumin binding molecule, a polyethylene glycol (PEG), or at least a portion of an Fc region of an immunoglobulin.

45.  (Currently Amended) The engineered FN3 domain peptide of claim 42, wherein the engineered FN3 domain peptide has an amino acid sequence selected from the group consisting of the amino acid sequence of SEQ ID NO: 191, SEQ ID NO: 229, SEQ ID NO: 194, SEQ ID NO:232, SEQ ID NO:196, SEQ ID NO: 234, SEQ ID NO: 197, SEQ ID NO: 235, SEQ ID NO: 198, SEQ ID NO: 236, SEQ ID NO: 199, SEQ ID NO: 237, SEQ ID NO: 200, SEQ ID NO: 238, SEQ ID NO: 202, SEQ ID NO: 240, SEQ ID NO: 207, SEQ ID NO: 245, SEQ ID NO: 208, SEQ ID NO: 246, SEQ ID NO: 211, SEQ ID NO: 249, SEQ ID NO: 212, SEQ ID NO: 250, SEQ ID NO: 213, SEQ ID NO: 251, SEQ ID NO: 214, and SEQ ID NO: 252.

46-50. (Cancelled)

Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 35-38 are drawn to an engineered fibronectin type III (FN3) domain peptide comprising an amino acid US Patent Application Publication 2011/0038866; cited on IDS filed 01/25/2019) and Jacobs (US Patent Application Publication 2011/0274623; cited on IDS filed 01/25/2019).  However, Hastewell et al. and Jacobs fail to teach and suggest the specific residues as claimed.  Therefore, the engineered fibronectin type III domain peptide of claims 35-38 and 42-45 are allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Quick Path Information Disclosure Statement
after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656